UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2388


SALIM HAKIMI,

                  Plaintiff - Appellant,

             v.

THE UNITED STATES OF AMERICA; MARY LOISELLE, Field Office
Director for Detention & Removal, Immigration and Customs
Enforcement, in her individual capacity; DOES 1 through 11,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-00075-CMH-TRJ)


Submitted:    September 10, 2009            Decided:   October 2, 2009


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dean E. Wanderer, DEAN E. WANDERER & ASSOCIATES, Fairfax,
Virginia, for Appellant.   Dana J. Boente, Acting United States
Attorney, Lauren A. Wetzler, Assistant United States Attorney,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Salim    Hakimi,     a     native      and   citizen    of     Afghanistan,

appeals the district court’s order granting the United States’

and the remaining Defendants’ motion to dismiss his action filed

pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346

(2006),    and    Bivens    v.   Six    Unknown      Named    Agents       of    the       Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).                         Hakimi alleged his

Fourth    and    Fifth   Amendment      rights      were    violated       when       he   was

arrested    and     detained     pending       a    final    determination            by    an

immigration judge as to his removability.                     We have reviewed the

record and the district court’s order and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     See Hakimi v. United States, No. 1:08-cv-00075-CMH-TRJ

(E.D. Va. filed Nov. 18, 2008; entered Nov. 19, 2008).                                      We

dispense    with     oral    argument      because          the    facts        and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                           2